Tehran, L,
delivered the opinion of the court.
Corrected opinion. Former opinion (32 South., 922) withdrawn. •
The appellant, a guard upon a convict farm, whipped one of the convicts with a plow line, and, being convicted of assault and battery, he appeals.
Upon the trial appellant claimed a right to whip moderately a convict guilty of idle and refractory conduct. Appellant produced evidence tending to prove that the convict whipped by him was refractory in a high degree. Ilis claim, howevey, was rejected by the court. We approve the ruling of the circuit judge. If county convicts can be whipped with flexible or inflexible instruments, or by other methods, it can only be done when the board of supervisors of the county make a rule or law authorizing such subsidiary punishment. A guard may not, of his own authority, inflict the punishment.
Affirmed•